Dissenting Opinion -by
Ervin, P. J.:
Andree Marie L’AEemand married David Paul McFarland on April 8, 1946. In February of 1960 Andree met David Stephen Leider, a college student 16 years her junior, and shortly thereafter commenced having sexual relations with him.: She had a child,
Suzanne Mary, born on August 9, 1962. Following the birth of Suzanne Mary, Andree and McFarland were divorced on January 8, 1963 and Andree married David Stephen Leider on January 17, 1963.
■ The court below ordered David Stephen Leider to pay an order of $20.00 per week for the support of *438Suzanne Mary. The majority would reverse the court below because of the rule that neither husband nor wife may testify as to nonaccess. In this connection I would like to repeat what Judge (now President Judge) Klein so well stated in Schumacher’s Estate, 41 Pa. D. & C. 100, at pages 103, 104: “In the face of the many appellate court decisions in this State affirming the rule, I do not have the temerity to challenge it. I do, however, believe that it should be limited to those cases where the direct effect of the testimony is to bastardize the children, for it is only in those cases that the reason for the application of the rule can exist.
"It was strenuously contended that the mother was not a competent witness because her testimony would tend to bastardize the claimants during the period commencing with their births and ending on the date of her marriage with Harvey Schumacher on June 17, 1921. Admitting that this may be true, I have concluded that it would be improper and unjust to extend the artificial rule in question to the point where it would exclude children from the family line of their natural lawful father and graft them upon the family of a total stranger to them." To the same effect, see Com. v. Tucker, 24 Pa. D. & C. 2d 674. I would permit all of the parties and witnesses to testify and leave their credibility to the fact finder. Under the majority's ruling, Andree would undoubtedly be able to go after her first husband for the support of Suzanne Mary and add her to his own three children to support.
I would affirm the order of the court below.